Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since it includes all the limitations of claim 21 which was previously indicated allowable and the reasons for allowance were indicated in the previous Office Action.
Claims 2-9 are allowed due to their dependency on claim 1.
Claim 11 is allowed because the prior art of record does not show or suggest a filter system having: a filtering section located downstream of a housing inlet and upstream of a housing outlet, the filtering section including: a first filtering portion, a second filtering portion, the first and second filtering portions being coaxial with the housing outlet, a wall longitudinally separating the first filtering portion and the second filtering portion, a filtering outlet positioned radially within the first filtering portion or the second filtering portion, a valve located radially within the filtering outlet, the valve having a closed condition and an open condition, and wherein, in the closed condition the valve blocks flow from the second filtering portion to the housing outlet, and a valve sensor configured to identify when the valve has moved to an open condition, the valve sensor being a proximity sensor that extends radially within the wall, the proximity sensor being out of contact with a valve element when the valve is in the closed condition and when the valve is in the open condition, in combination with the remaining limitations in the claim.  Schiavon et al. (US 2012/0145625), Hultgren (US 3,397,786) and Leo (US 5,814,211) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 12-16 are allowed due to their dependency on claim 11.
Claim 17 is allowed because the prior art of record does not show or suggest a method for determining a filter status including: a filtering section located downstream of a housing inlet and upstream of a housing outlet, the filtering section including a first filtering portion, a second filtering portion, a filtering outlet, and a valve located in the filtering outlet and separating the first filtering portion and the second filtering portion, the method comprising: filtering through the first filtering portion, but not through the second filtering portion; opening the valve when the first filtering portion reaches a loaded condition; filtering through the second filtering portion when the valve is open; sensing the opening of the valve with a sensor that extends radially within the filtering outlet in response to movement of a valve element from a closed position in which axial flow through the valve is prohibited to an open position that permits axial flow through the valve, the sensor including a sensor element spaced away from the valve element when the valve element is in the open position during filtering through the second portion; and providing a notification of filter status based on the sensed opening of the valve based on an electronic signal received by a controller from the sensor, in combination with the remaining limitations in the claim.  Schiavon et al. (US 2012/0145625), Hultgren (US 3,397,786) and Leo (US 5,814,211) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 18-20 are allowed due to their dependency on claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778